UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7130



ELIZABETH KNEWASSER,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                               Respondent - Appellee,

          and


SHERIFF, Botetourt County,

                                                           Respondent.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-143-R)


Submitted:   September 30, 1998            Decided:   October 21, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth Knewasser, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elizabeth Knewasser seeks to appeal the district court’s order

denying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Knewasser v. Angelone, No. CA-98-143-

R (W.D. Va. July 22, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2